Citation Nr: 1224239	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  04-41 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. L. Northcutt, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1978 to June 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in August 2005 and July 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in December 2009.  A transcript of those proceedings has been associated with the Veteran's claims file.

By way of background, the Veteran's claim was remanded for further procedural and evidentiary development in April 2010.  Because the benefit sought remains denied, the claim has been returned to the Board for further appellate review.
 

FINDINGS OF FACT

1.  The Veteran was assessed as psychiatrically sound upon entrance to service, and he received in-patient psychiatric treatment during service.

2.  The Veteran has periodically received psychiatric treatment since his discharge from service, and he is currently diagnosed with bipolar disorder.

3.  In an August 2011 VA medical opinion, a VA psychologist opined that the Veteran's in-service psychiatric symptoms could have been the early manifestations of bipolar disorder.





CONCLUSION OF LAW

With the resolution of reasonable doubt in the Veteran's favor, the criteria for service connection for bipolar disorder have been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In the instant case, the Board is granting service connection for an acquired psychiatric disorder; thus, the Board is granting the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further considered.

Service Connection Claim

The Veteran contends that his current psychiatric disorder initially manifested in service, thereby entitling him to service connection.

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein.  

Establishing direct service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a).

The Veteran was clinically assessed as psychiatrically sound upon entrance to service, and the Veteran did not report ever having experienced any psychiatric symptoms when completing his corresponding medical history report.  The Veteran's service personnel and treatment records reflect that during service, the Veteran had various behavioral problems, which eventually led to an in-patient psychiatric evaluation.  The Mental Health Clinic discharge summary reflects that the Veteran had various displays of grandiosity, including impersonating a peace officer, carrying an illegal weapon, and exaggerating his personal wealth and possessions.  The Veteran was also noted to exaggerate his own importance and his level of responsibility.  The Veteran was diagnosed with a passive aggressive personality, aggressive type, severe and unchanged, and he was subsequently recommended for separation from service, which occurred in June 1979.

The Veteran initially sought service connection for a psychiatric disorder in October 1979.  The Veteran also received psychiatric treatment during the year after his discharge from service, and was diagnosed with a character disorder in September 1979 and had a VA in-patient psychiatric hospitalization from November to December 1979.  The Veteran again received in-patient VA treatment in May 1982 for generalized anxiety.  February and March 1987 VA treatment records reflect that the Veteran was treated for depression, nervousness, and episodes of violence.  Private treatment records from 1999 to 2000 reflect the Veteran's treatment for attention deficit hyperactivity disorder, and in August 2002, the Veteran was diagnosed with major depressive disorder.  2003 VA treatment records reflect the Veteran's on-going psychiatric treatment, and 2004 VA treatment records reflect diagnoses of bipolar disorder.

The Veteran was afforded a VA psychiatric examination in May 2004, during which the Veteran was again diagnosed with bipolar disorder, but the examiner did not find the records sufficient to conclude bipolar disorder was an appropriate diagnosis while the Veteran was in service.  


A September 2004 VA treatment record reflects diagnoses of both PTSD and bipolar disorder, and VA treatment records from 2008 to 2010 continue to reflect  diagnoses of both of these mental disorders.

In conjunction with his PTSD treatment and latter PTSD service connection claim, the Veteran reported various PTSD stressors.   Specifically, the Veteran's VA treatment records reflect his reports of engaging in a special operation in Greece during which he was attacked by rebels, although the Veteran stated that due to the highly-classified nature of this operation, it was not referenced in his DD Form 214.  As referenced in the 2010 remand, the Board found that the evidence of record, including the Veteran's service personnel and treatment records, as well as his DD Form 214, failed to support the Veteran's account of selection for a covert mission to Greece during which he engaged in combat with "rebel" forces.  Accordingly, the Board concluded that this reported PTSD stressor was patently incredible, thereby negating the need for VA to attempt to verify this stressor.  

However, the Veteran also submitted a statement reporting his in-service PTSD stressor of witnessing a murder-suicide of a fellow soldier and his wife, and the Board concluded that attempts to corroborate this reported PTSD stressor should be made.  In response to a request for more information regarding this reported stressor, the Veteran submitted a statement in which he recalled that he was exposed to this stressor while he was participating in a "ride-along" with military base law enforcement officers while training to be a security specialist.  He reported that he was present when the law enforcement officers received a report of a gunshots, and that he and the officers arrived in time to witness a second gunshot by which the soldier committed suicide.   As reflected in a November 2010 letter, the AMC apparently construed this statement as a contention that the Veteran developed PTSD as the result of a personal assault and accordingly submitted a research request to the Air Force Office of Special Investigations with the Veteran listed as the victim in question.  The Special Investigations in turn responded that they had no record of an Air Force criminal investigation involving the Veteran.  The AMC then concluded that insufficient information had been acquired to corroborate the Veteran's reported PTSD stressor, as reflected in a November 2010 memorandum.

Pursuant to the Board's remand request, the Veteran was also afforded a VA mental disorders examination in March 2011, during which the examiner conducted an extensive review of the Veteran's psychiatric history as reflected in his claims file, and also conducted a psychological examination of the Veteran.  The examiner diagnosed the Veteran with both PTSD and bipolar disorder, and stated that the Veteran's reported stressor of witnessing the murder-suicide of a fellow service member was sufficient to trigger PTSD.  However, after advising the examiner that the Veteran's PTSD stressor had not been corroborated, the AMC requested that the examiner provide an addendum opinion regarding the etiology of the Veteran's diagnosed psychiatric disorders.  In response, the examiner opined that although the Veteran's in-service psychiatric symptoms, which the examiner attributed to a personality disorder, manifested soon after his entrance into service, it was more likely that the Veteran's personality disorder had initially manifested prior to service.  The examiner further opined, however, that the Veteran's in-service symptoms could also have been the early manifestations of his currently-diagnosed bipolar disorder.

After reviewing the evidence of record, the Board finds that sufficient evidence has been presented to link the Veteran's currently-diagnosed bipolar disorder to service.  The Board notes that the Veteran was clinically assessed as psychiatrically sound upon entrance to service and did not report experiencing any psychiatric symptoms on his entrance medical history report.  Accordingly, absent clear and unmistakable evidence to the contrary, the Veteran is therefore presumed to have been psychiatrically sound when he entered service.  38 C.F.R. § 3.304(b); see also Crowe v. Brown, 7 Vet. App. 238 (1994) (supporting medical evidence is needed to establish the presence of a pre-existing condition).

As noted by the 2011 VA examiner, the Veteran's psychiatric symptoms manifested soon after his entrance to service, and the VA examiner noted that these psychiatric symptoms could have been manifestations of his currently-diagnosed bipolar disorder.  The Board finds that this link between the Veteran's in-service symptoms and his currently-diagnosed bipolar disorder is consistent with the evidence of record, which reflects that the Veteran received psychiatric treatment during and within the year following service, and has received psychiatric treatment on a nearly continual basis since his discharge from service.  Moreover, this nexus appears consistent with the service psychiatric treatment records noting the Veteran's grandiose thinking during service, as the Diagnostic and Statistical Manual of Mental Disorders IV (DSM-IV) indicates that grandiose thinking is a symptom of manic episodes of bipolar disorder.  

In sum, the evidence of record reflects the Veteran's psychiatric treatment during and nearly continually since service, his current diagnosis of a bipolar disorder, and the 2011 VA examiner's indication that the Veteran's bipolar disorder symptoms initially manifested during service.  Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that a basis for granting service connection for bipolar disorder has been presented.  Accordingly, the Veteran's appeal seeking service connection for an acquired psychiatric disorder is granted.


ORDER

Service connection for bipolar disorder is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


